955 F.2d 40
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ernest Lee DOUGLAS, Petitioner-Appellant,v.Jerry DEANS, Warden, Respondent-Appellee.
No. 91-7313.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 18, 1992.

Appeal from the United States District Court for the Western District of Virginia, at Charlottesville  B. Waugh Crigler, Magistrate Judge.  (CA-86-49-C)
Ernest Lee Douglas, appellant pro se.
Linwood Theodore Wells, Jr., Assistant Attorney General, Richmond, Va., for appellee.
W.D.Va.
AFFIRMED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Ernest Lee Douglas appeals from a magistrate judge's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).1  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the magistrate judge.2  Douglas v. Deans, No. CA-86-49-C (W.D.Va. Sept. 25, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 The parties consented to jurisdiction of a magistrate judge under 28 U.S.C. § 636(c)(2) (1988)


2
 We deny Douglas's motion to expedite.   We have reviewed this appeal consistent with the normal procedures of the Court